Citation Nr: 1731178	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes before the Board of Veterans Appeals (Board) from a July 2009 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for bilateral tinea pedis and assigned a 0 percent rating, effective July 9, 2008.  

In January 2013, the Board remanded this matter for further development. 

In a prior decision in July 2017, the Board stayed the issue currently on appeal, noting that the claim for a compensable rating for tinea pedis may be affected by the resolution of VA's appeal to the United States Court of Appeals for the Federal Circuit (Federal Circuit) of the United States Court of Appeals for Veterans Claims decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  Thereafter, in July 2017, the Federal Circuit issued a decision reversing the Veterans Court's holding in Johnson.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017).  Thus, the stay on affected appeals has been lifted, and the Board may proceed herein.  


FINDING OF FACT

The Veteran's tinea pedis does not cause disfigurement of the head, face, or neck, or disability from scars; covers less than 5 percent total of the body surface area and less than 5 percent of exposed area; while the Veteran uses topical foot powders and topical corticosteroids for treating his feet, the competent evidence of record does not show that intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs, are required for treating his feet.





CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2011.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the Veteran underwent VA examinations in March 2009 and August 2016 to assess the severity of his tinea pedis.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his attorney has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
II. Factual Background and Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's service-connected tinea pedis has been evaluated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7813-7806. 

Under DC 7813 dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Id.

Under DC 7806, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.

The competent evidence of record includes a VA examination in March 2009, on which it was noted that the Veteran had history of jungle rot and foot fungus, and that now his feet were tender and perspired excessively if he wore shoes.  It was noted that in the past 12 months, his jungle rot of the feet had been constant and treated on a daily basis with a topical over-the-counter foot powder.  There was no treatment with a corticosteroid or immunosuppressive.  Examination revealed that less than 5 percent of his total body area was affected, that he had foot powder throughout both feet, and that there was evidence of skin flaking between the right and left 4th and 5th toes of each foot, but no other evidence of active foot fungus.  There was no erythema, vesicles, deep fissures, or objective evidence of tenderness on palpation.  His gait was normal and he was able to heel and toe walk without difficulty.  The diagnosis was tinea pedis.

On a VA examination in February 2010, the Veteran reported that his bilateral tinea pedis began in 1987, was currently treated with over-the-counter antifungals, and was intermittent with remissions.  Physical findings for the feet included dermatophytosis.  It was noted that there were no significant effects on the Veteran's occupation or daily activities.

On a VA examination in August 2016, it was noted that the Veteran had bilateral tinea pedis, diagnosed in 1987.  The Veteran reported that he had had a skin problem ever since service, and that he used a hydrocortisone occasionally.  He stated that the skin condition was aggravated during rainy months.  He also indicated that the skin condition did not cause scarring.  For treatment, he had used topical corticosteroids, including a hydrocortisone cream, for less than six weeks it the past 12 months; he also used foot powder constantly.  Examination revealed that the Veteran's skin condition, tinea pedis, covered less than 5 percent of his total body area, was not on an exposed area, and was manifested by dry skin in the interdigital areas.  The examiner opined that the Veteran skin condition did not impact his ability to work.  

Based on the evidence, the Veteran's current disability picture resulting from his service-connected tinea pedis does not meet or approximate the requirements for a compensable disability rating.  Review of the evidence of record does not show that the Veteran's service-connected bilateral tinea pedis affects at least 5 percent but less than 20 percent of the entire body; or affects at least 5 percent but less than 20 percent of exposed areas.  38 C.F.R. § 4.118, DC 7806.  

Additionally, it was noted on the VA examination in 2009 that the Veteran used a topical over-the-counter foot powder, and on the VA examination in 2016 that he used topical corticosteroids, including a hydrocortisone cream, as well as foot powder.  Such evidence does not show that he requires the intermittent use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  In that regard, the Board notes that in July 2017, the Federal Circuit, in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017), reversed the judgment of the Veterans Court in Johnson v. McDonald, 27 Vet. App. 497 (2016).  At issue in Johnson v. Shulkin, was the question of whether criteria for a 60 percent rating under DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  In reversing the Veterans Court's decision, in Johnson v. Shulkin, the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code", and went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  In light of this new precedential decision in Johnson v. Shulkin,  the Board concludes that the Veteran's tinea pedis requires topical therapy only, and does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  While his tinea pedis has required periodic treatment with topical foot powders and topical corticosteroids, the evidence shows that his skin condition has only involved his feet.  Beyond that there is no evidence that large portions of his anatomy are involved, as his skin condition affects 0 percent of the exposed areas and less than 5 percent the entire body, and his topical corticosteroid treatment is topical and only involves his feet. As such, although his skin disorder does require a topical corticosteroid treatment, this treatment does not rise to the level contemplated by the next higher, 10 percent rating.

The Board also notes that the competent evidence does not show that the Veteran's tinea pedis warrants a compensable disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in his case.  There are no medical findings of disfigurement of the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 7804, 7805.   Accordingly, a compensable rating for tinea pedis is not warranted.  38 C.F.R. § 4.118, DC 7806.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected tinea pedis is so exceptional or unusual as to warrant the assignment of a compensable rating on an extra-schedular basis at any time during the appeal period. 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The Board finds that evidence in this case does not show such an exceptional disability picture that the assigned schedular criteria for evaluation of the service-connected tinea pedis are inadequate.  The Veteran's skin symptoms are accounted for in the criteria, as it addresses the percentage of skin area that the condition covers and the types of medication used to treat the condition.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

An initial compensable rating for tinea pedis is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


